 
EXHIBIT 10.1
 


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 12th day of
December, 2011 to be effective as of the 1st  day of January, 2012 (the
“Effective Date”), by and between Cosi, Inc., a Delaware corporation (the
“Employer” or the “Company”), and Carin Stutz, an individual (the “Executive”).
 
WHEREAS, the Employer and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Employer.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1.           Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 24.
 
2.           Term. The initial term of employment under this Agreement shall be
for a five-year period commencing on the Effective Date (the “Initial Term”).
The term of employment shall be automatically extended for an additional
consecutive 12-month period (the “Extended Term”) on January 1, 2017 and
thereafter each subsequent January 1, unless and until the Employer or Executive
provides written notice to the other party in accordance with Section 11 hereof
not less than 60 days before such anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”), in
which case the term of employment hereunder shall end as of the end of such
Initial Term or Extended Term, as the case may be, unless sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period.”
 
3.           Position and Duties. During the Employment Period, the Executive
shall serve as the President and Chief Executive Officer of the Company.  In
such capacities, prior to any Change in Control, the Executive shall report and
be responsible to the Company’s Board of Directors (“Board”) and shall have the
duties and responsibilities of the President and Chief Executive Officer of the
Company, as set forth in its By-Laws, subject to the power of the Board to
expand or limit such duties and responsibilities.  Executive shall also be
nominated to be a member of the Board, with her membership to continue subject
to a vote of the shareholders of the Company.  The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Employer; provided that, the Executive shall be entitled to serve as a
member of the board of a reasonable number of other companies, to serve on
civic, charitable, educational, religious, public interest or public service
boards (all of which shall be “Civic Boards”, and provided the total number of
such Civic Boards on which Executive
 

 
 

--------------------------------------------------------------------------------

 

may serve shall not exceed three (3) at any time), and to manage the Executive’s
personal and family investments, in each case, to the extent such activities do
not materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.
 
4.           Place of Performance. During the Employment Period, the Executive’s
primary place of employment shall be the Company’s executive offices in
Deerfield, Illinois, except for reasonable travel on the Employer’s business
consistent with the Executive’s position. Within a reasonable period of time
following the sale of Executive’s primary residence in Dallas, Texas, Executive
shall maintain a primary residence no more than sixty (60) miles distant from
the Company’s executive offices in Deerfield, Illinois.
 
5.           Compensation and Benefits; Options; Change in Control.
 
(a)           Base Salary. The Company shall pay to the Executive a base salary
(the “Base Salary”) of no less than the rate of $460,000 per calendar year, less
applicable deductions, and prorated for any partial year. The Base Salary shall
be reviewed for increase by the Company no less frequently than annually and
shall be increased in the discretion of the Company and any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures.
 
(b)           Annual Bonus. For each calendar year that ends prior to a Change
in Control, the Executive may receive an annual bonus in an amount determined
reasonably and in good faith by the Company based upon the Company’s overall
performance and the performance of the Executive, in an amount up to 100% of
Base Salary and up to 50,000 shares of Restricted Stock or Restricted Stock
Units.  Consistent with the Company’s then existing stock incentive plan, the
Board shall determine the nature and amount of any such equity bonus
award.  Prior to the end of the first fiscal quarter of 2012, and thereafter
prior to the end of the first fiscal quarter for every calendar year during the
Employment Period, Executive and the Board will confer to set targets, metrics,
and goals for Company and Executive performance for purposes of determining
Executive’s bonus.  To the extent Restricted Stock or Restricted Stock Units or
some other form of equity award may be awarded Executive as a bonus hereunder,
such Restricted Stock or Restricted Stock Units shall vest 20% per annum and
shall otherwise be subject to the terms of the Company’s then existing Incentive
Compensation Award Plan and the award documents for each such bonus award.  It
is understood and agreed that during the Employment Period, Executive shall
retain, and shall not transfer or assign, at least 50% of any vested portions of
Restricted Stock or Restricted Stock Units or other equity award granted as a
bonus award, with respect to which restrictions on transfer, sale, or assignment
may have lapsed.  Any annual bonus payable to the Executive hereunder shall be
paid at the time bonuses are otherwise paid to other executive officers of the
Employer, (but in any event, by March 15 of the calendar year) following the
year with respect to which such annual bonus is earned.
 
(c)           Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to four weeks vacation annually. In addition, the Employer
shall provide
 

 
2

--------------------------------------------------------------------------------

 

to the Executive employee benefits and perquisites comparable to those provided
to other executives of the Employer. Subject to the terms of this Agreement, all
benefits are provided at the Employer’s sole discretion. Subject to the terms of
this Agreement, the Employer shall have the right to change insurance carriers
and to adopt, amend, terminate or modify employee benefit plans and arrangements
at any time and without the consent of the Executive.
 
(d)           Additional Consideration.  In further consideration of her
entering into this Agreement, the Company shall, on or before January 14, 2012 ,
grant Executive 1 million shares of Restricted Stock or Restricted Stock Units,
consistent with the Company’s then existing stock incentive plan,  subject to
the following vesting:
 
(i)           20% of such grant shall vest upon the occurrence of both of the
following conditions: 1) Executive shall have been continuously employed by the
Company for at least one year, and 2) the closing price of the Company’s Common
Stock shall have exceeded $1.25 (as adjusted for stock splits or similar events)
for a period of 30 consecutive trading days.
 
(ii)           A further 20% shall vest upon the occurrence of both of the
following conditions: 1) Executive shall have been continuously employed by the
Company for at least two years, and 2) the closing price of the Company’s Common
Stock shall have exceeded $2.00 (as adjusted for stock splits or similar events)
for a period of 30 consecutive trading days.
 
(iii)           A further 20% shall vest upon the occurrence of both of the
following conditions: 1) Executive shall have been continuously employed by the
Company for at least three years and 2) the closing price of the Company’s
Common Stock shall have exceeded $2.75 (as adjusted for stock splits or similar
events) for a period of 30 consecutive trading days.
 
(iv)           A further 20% shall vest upon the occurrence of both of the
following conditions: 1) Executive shall have been continuously employed by the
Company for at least four years, and 2) the closing price of the Company’s
Common Stock shall have exceeded $3.50 (as adjusted for stock splits or similar
events) for a period of 30 consecutive trading days.
 
(v)           The final 20% shall vest upon the occurrence of both of the
following conditions: 1) Executive shall have been continuously employed by the
Company for at least five years, and 2) the closing price of the company’s
Common Stock shall have exceeded $4.50 (as adjusted for stock splits or similar
events) for a period of 30 consecutive trading days.
 
It is understood and agreed that so long as the time vesting condition has been
satisfied, the performance vesting condition may be satisfied at any time
provided Executive remains continuously employed by the Company through and
including the vesting date.
 

 
3

--------------------------------------------------------------------------------

 

It is understood and agreed that throughout the Employment Term Executive
shall  retain, and shall not transfer or assign, at least 50% of all such
Restricted Stock or Restricted Stock Units with respect to which restrictions on
transfer, sale or assignment may have lapsed.
 
(f)           Change in Control.  Immediately prior to the occurrence of a
Change in Control and contingent upon the occurrence of a Change in Control, all
unvested Restricted Stock, Restricted Stock Units, or other similar rights held
by Executive shall immediately vest.
 
6.           Expenses. The Employer shall reimburse the Executive for all
expenses reasonably and actually incurred in accordance with policies which may
be adopted from time to time by the Employer promptly upon periodic presentation
by the Executive of an itemized account, including reasonable substantiation, of
such expenses.   The Company shall reimburse Executive for all reasonable out of
pocket expenses incurred in her  relocation from Dallas, Texas to the vicinity
of Deerfield, Illinois to a maximum of $100,000, upon presentation by Executive
of an itemized account including reasonable substantiation of such expenses.  In
addition, promptly following the effective date of this Agreement, the Company
shall designate an independent real estate appraiser, who shall provide the
Company and the Executive with an appraised market value for Executive’s current
primary residence located in Dallas, Texas.  It is understood and agreed that
there currently is no mortgage or other secured interest on or with respect to
that residence and that none shall be placed on it prior to its sale.  Promptly
following the effective date of this Agreement, Executive shall execute all
papers customary in form reasonably necessary to place Company in charge of the
sale process of Executive’s Dallas, Texas primary residence, and Company, in
good faith and at its discretion, shall manage the sale process for the
residence to minimize the time period to accomplish the sale.  Company shall
guarantee that as proceeds from the sale, Executive receives no less than the
appraised market value as determined by the appraisal rendered hereunder, net of
market standard sales commission; any amount received above the appraisal value
rendered hereunder shall be for the benefit of Executive payable at closing; any
amount by which the sales price is less than the appraised value rendered
hereunder shall be the Company’s risk to bear, and in the event of a sale for
less than appraised market value the Company shall pay Executive the difference
between the appraised market value rendered hereunder and sales price received
net of market standard sales commission within three (3) business days following
closing of the sale.  During the course of the sales process, Company shall pay
the carrying costs of the property including only taxes, insurance (as currently
in effect), electric, gas, water and security, all if any.  The Company or
another party at the Company’s direction shall purchase Executives’ primary
residence located in Dallas, Texas at the appraised market value as determined
by the appraisal rendered hereunder, net of market standard sales commission, on
the one hundred eightieth (180th) day following the Effective Date of this
Agreement if a sale does not otherwise close before that date.
 
7.           Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in
 

 
4

--------------------------------------------------------------------------------

 

developing Company Confidential Information and will occupy a position of trust
and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and the
Company Affiliates against harmful solicitation of employees and customers and
vendors, harmful competition and other actions by the Executive that would
result in serious adverse consequences for the Employer and the Company
Affiliates:
 
(a)           Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer.
Anything herein to the contrary notwithstanding, the provisions of this Section
7(a) shall not apply (i) when disclosure is required by law or by any court,
arbitrator or administrative or legislative body (including any committee
thereof) with actual jurisdiction to order the Executive to disclose or make
accessible any information; (ii) with respect to any other litigation, or
arbitration  involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
 
(b)           Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business.  The Executive will return to the
Employer all Company Confidential Information and copies thereof and all other
property of the Employer or any Company Affiliate at any time upon the request
of the Employer and in any event promptly after termination of Executive’s
employment. The Executive agrees to identify and return to the Employer any
copies of any Company Confidential Information after the Executive ceases to be
employed by the Employer. Anything to the contrary notwithstanding, nothing in
this Section 7 shall prevent the Executive from retaining a home computer,
papers and other materials of a personal nature, including diaries, calendars
and Rolodexes, information relating to her compensation or relating to
reimbursement of expenses, information that she reasonably believes may be
needed for tax purposes, and copies of plans, programs and agreements relating
to her employment.
 
(c)           No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or the Company Affiliates (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Employer or the Company Affiliates, and the Executive
 

 
5

--------------------------------------------------------------------------------

 

shall not hire, directly or indirectly, as an employee, consultant or otherwise,
any such person.
 
(d)           Non-Competition.
 
(i)           During the Non-Compete Period, the Executive shall not, directly
or indirectly, (A) provide services to any entity if (i) the entity Competes
With the Employer or (ii) the services to be provided by the Executive are
Competitive with the Employer and substantially similar to those previously
provided by the Executive to the Employer; or (B) own an interest in any entity
described in subsection (A)(i) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as her direct holdings in any
such entity shall not in the aggregate constitute more than 5% of the voting
power of such entity.  The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non-Compete
Period, she will provide a copy of Sections 7 and 24 of this Agreement to such
entity, and identify that this Agreement is with Cosi, Inc..  The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Employer, that the Executive has sufficient assets and skills to
provide a livelihood for the Executive while such covenant remains in force and
that, as a result of the foregoing, in the event that the Executive breaches
such covenant, monetary damages would be an insufficient remedy for the Employer
and equitable enforcement of the covenant would be proper.
 
(ii)           If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
 
(e)           Publicity. During the Employment Period, the Executive hereby
grants to the Employer the non-exclusive right to use, in a reasonable and
appropriate manner, the Executive’s name and likeness, without additional
consideration, on, in and in connection with technical, marketing or disclosure
materials, or any combination thereof, published by or for the Employer or any
Company Affiliate.
 
(f)           Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.  Executive represents that she is not party to any agreement
restricting in any way her right to enter into this Employment Agreement or to
provide services to the Company hereunder.
 

 
6

--------------------------------------------------------------------------------

 

(g)           Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may at its sole and
exclusive option waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. The Executive
further agrees that any breach of this Agreement by the Employer prior to the
Date of Termination shall not release the Executive from compliance with her
obligations under this Section 7.
 
8.           Termination of Employment.
 
(a)           Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
 
(i)           Death. The Executive’s employment hereunder shall terminate upon
the Executive’s death;
 
(ii)           By the Employer. The Employer may terminate the Executive’s
employment:
 
(A)           Disability. If the Executive shall have been substantially unable
to perform the Executive’s material duties hereunder by reason of illness,
physical or mental disability or other similar incapacity, which inability shall
continue for 180 consecutive days or 270 days in any 24-month period (a
“Disability”) (provided, that until such termination, the Executive shall
continue to receive her compensation and benefits hereunder, reduced by any
benefits payable to him under any disability insurance policy or plan applicable
to him or her); or
 
 (B)           Other. For Cause or without Cause;
 
(iii)           By the Executive. The Executive may terminate her employment for
any reason or for no reason, upon sixty (60) days notice to the Board.  During
such sixty (60) day period, Executive shall continue to be employed by the
Company, owing it a duty of sole and exclusive loyalty, and shall provide such
services at such places as the Board may direct, it being understood and agreed
that the Board may direct Executive not to come to the Company’s executive
offices or other facilities during such sixty (60) day period.
 

 
7

--------------------------------------------------------------------------------

 

(b)           Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with this Section and Section 11 hereof. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 8(a)(ii)(A) as to
whether a Disability exists, and if requested by the Employer, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Employer and the Executive, the cost of such examination to be paid by the
Employer. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act and any applicable state or local laws.
 
9.           Compensation Upon Termination.
 
(a)           Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
 
Accrued Benefits. The Employer shall pay to the Executive’s legal representative
or estate, as applicable, the Accrued Benefits and the rights of the Executive’s
legal representative or estate with respect to equity or equity-related awards
shall be governed by the applicable terms of the related plan or award
agreement.
 
Except as set forth herein, the Employer shall have no further obligations to
Executive under this Agreement.
 
(b)           Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Employer shall pay to the Executive the Executive’s
Base Salary due through the Date of Termination, in a single lump sum within
fifteen (15) days following the Date of Termination if not previously paid
(ii) all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination at the time such payments are due, and (iii) the rights of
the Executive or her legal representative to all outstanding equity awards held
by the Executive immediately prior to her termination shall be governed by the
terms of the related term or award agreement. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this
Agreement.
 
(c)           Termination by the Employer for Cause or by Executive’s
Resignation. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive resigns her employment under circumstances not constituting Good
Reason, the Employer shall pay to the Executive the Executive’s Base Salary due
through the Date of Termination in a
 

 
8

--------------------------------------------------------------------------------

 

single lump sum within fifteen (15) days following the Date of Termination if
not previously paid and all Accrued Benefits, if any, to which the Executive is
entitled as of the Date of Termination, at the time such payments are due, and
the Executive’s rights with respect to equity or equity-related awards shall be
governed by the applicable terms of the related plan or award agreement. Without
limiting the foregoing, any unvested Restricted Stock or Restricted Stock Units
or similar equity awards previously granted and any such  scheduled to be
granted under Section 5 on or after the Date of Termination shall be forfeited
by the Executive. Except as set forth herein, the Employer shall have no further
obligations to the Executive under this Agreement.
 
(d)           Termination by the Employer without Cause or by Executive for Good
Reason. Subject to Section 9(e), if at any time the Employer terminates the
Executive’s employment other than for Cause or Disability pursuant to Section
8(a) (i) or Executive terminates Executive’s employment for Good Reason, the
Employer shall pay the Executive (A) the Executive’s Base Salary due through the
Date of Termination, in a single lump sum within fifteen (15) days following the
Date of Termination if not previously paid (B) an amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
calendar year in which the Date of Termination occurs) of any accrued but unpaid
annual bonus, (C) all Accrued Benefits, if any, to which the Executive is
entitled as of the Date of Termination, in each case at the time such payments
are due and (D) an amount equal to 12 months of Base Salary, provided that if
such termination occurs prior to the first anniversary of the Effective Date,
then such amount shall be equal to 24 months of Base Salary less the number of
full months elapsed from the Effective Date through the Date of Termination;
(ii) all equity or equity-related awards held by, or credited to, the Executive
(including Restricted Stock Awards, Restricted Stock Units or similar awards)
which would have vested in the six months following the Date of Termination
shall immediately vest and, if applicable, become exercisable, and (iii) the
Executive and her covered dependents shall be entitled to continued
participation on the same terms and conditions as applicable immediately prior
to the Executive’s Date of Termination for the lesser of (A) 12 months or
(B) the balance of the Employment Period in such medical, dental,
hospitalization and life insurance coverages in which the Executive and her
eligible dependents were participating immediately prior to the Date of
Termination and shall thereafter be entitled to COBRA continuation to the extent
authorized under then controlling law. Notwithstanding anything herein to the
contrary, in the event Executive is a “highly compensated individual” within the
meaning of Internal Revenue Code Section 105(h) and the Employer’s health
insurance plan in which Executive participates is subject to Internal Revenue
Code Section 105(h)  as of the Date of Termination, she will be responsible for
payment of one hundred percent of the cost of coverage on an after-tax basis
during the period referred to in (iii) above.   The Employer shall pay to
Executive within ten (10) days following the Date of Termination a lump sum
payment (the “Health Plan Gross Up”) equal to the amount sufficient to cause the
Executive, after paying all Federal, state and local income, earnings and
employment taxes on the Health Plan Gross Up, to have remaining an amount equal
to the aggregate Employer subsidy that would have been provided for Executive’s
benefit during the period referred to in (iii) above if:  (x) Executive were to
maintain during the period referred to in (iii) above the same the level of
medical, dental and vision coverage, if any, that was in effect for the
Executive on the
 

 
9

--------------------------------------------------------------------------------

 

Date of Termination; and  (y) the level of Employer subsidy  in effect on the
Date of Termination for the level of medical, dental and vision coverage, if
any, that was in effect for the Executive on the Date of Termination remained in
effect.  The calculation of this additional payment will be made based on the
assumption that the Executive pays Federal, state and local income and earnings
taxes at the highest marginal rate of tax in each case. In the event that Code
Section 105(h) shall no longer be in effect as of the Date of Termination, and
at such Date of Termination there exists a federal statutory provision
of  purpose and scope substantially similar to Code Section 105(h) as it
currently exists which provision does not result in costs (including for a
Health Care Gross Up payment to Executive) for the Employer materially greater
than those under current Code Section 105(h), the Employer shall pay to
Executive a Health Plan Gross Up, if such complies with then controlling law, on
terms and conditions similar to those that would be applicable hereunder were
Code Section 105 (h) to continue in its current form in full force and effect.
The Employer shall have no obligation to pay a Health Plan Gross Up in the event
the current terms and conditions of Code Section 105 (h) change ,or any
successor statutory provision is materially different from the terms and
conditions of current Code Section 105(h),   in a manner resulting in materially
greater costs to the Employer (including for a Health Care Gross Up payment to
the Executive) than those under current Code Section 105 (h).
 
(e)           Change in Control. If there is (i) a termination of the
Executive’s employment by the Employer other than for Cause or Disability
pursuant to Section 8(a) or by Executive under circumstances constituting Good
Reason in the one-year period after a Change in Control; or (ii) a termination
of the Executive’s employment by the Employer prior to a Change in Control if
the termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control, the Executive shall receive benefits set
forth in Section 9(d), except that in lieu of the payment under
Section 9(d)(i)(D), the Executive shall receive after the termination of her
employment an amount equal to twice the Executive’s Base Salary and any accrued
but unpaid bonus earned by the Executive. Notwithstanding anything to the
contrary herein, this Section 9(e) shall not apply if Executive’s employment is
terminated due to her death.  If, at the time a payment is made or benefit
provided under this Agreement or otherwise by the Company (individually, a
“payment” and collectively, the “Payments”), the Company, in its sole discretion
but acting in good faith, reasonably determines that the Payments will give rise
to “excess parachute payments” within the meaning of section 280G of the
Internal Revenue Code (“Code”) and would subject the Executive to the excise tax
imposed under section 4999 of the Code, the Company will make an additional
Payment to the Executive.  This additional payment (the “Gross-Up Payment”) will
be in an amount sufficient to cause the Executive, after paying all Federal,
state and local income, excise and employment taxes (but not including the tax
under section 4999 of the Code) on all Payments (but not including the Gross-Up
Payment), to have remaining the same amount as would remain after the Executive
paid all Federal, state and local income and employment taxes (but was not
subject to the tax under section 4999 of the Code) on all Payments (but not
including the Gross-Up Payment).  The calculation of the Gross-Up Payment will
be made assuming that the Executive pays Federal, state and local income taxes
at the highest marginal rate of tax in each case.  The Gross-Up Payment will be
paid to or on behalf of the Executive at the time the payment subject to the
excise tax under
 

 
10

--------------------------------------------------------------------------------

 

section 4999 of the Code is paid to the Executive.  If Executive disagrees with
the Company’s determination pursuant to this paragraph, Executive and Company
shall mutually designate a nationally certified public accounting firm to
determine the proper amount payable pursuant to this paragraph.
 
In the event it is subsequently determined by the Internal Revenue Service or a
court of competent jurisdiction that the Executive owes excise taxes under Code
Section 4999 that are in excess of the amount of the Gross-Up Payment, the
Company shall make an additional Payment to the Executive in an amount
sufficient to enable the Executive, after payment of all Federal, state and
local income, excise and employment taxes on such additional Payment, as well as
penalties and interest owed with respect to the previous underpayment of the
excise tax under section 4999 of the Code, to pay the additional excise tax and
interest and penalties imposed on the Executive.  The calculation of this
additional Payment will be made assuming that the Executive pays Federal, state
and local income taxes at the highest marginal rate of tax in each case.  This
additional Payment will be paid to or on behalf of the Executive before the due
date of the additional excise tax but no later than the last day of the calendar
year following calendar year in which the underlying taxes are remitted to the
government.  If Executive disagrees with the Company’s determination pursuant to
this paragraph, Executive and Company shall mutually designate a nationally
certified public accounting firm to determine the proper amount payable pursuant
to this paragraph.
 
Anything in this Agreement to the contrary notwithstanding, in the event that it
shall be determined that any Payments by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of the Agreement or otherwise) would result in an “excess parachute
payment” within the meaning of Section 280G(b)(i) of the Code, but that no
portion of the Payments would be treated as excess parachute payments if the
aggregate amount of the Payments were reduced then the Payments shall be reduced
to the “Reduced Amount”. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments without
causing any Payment to be an excess parachute payment under Section 280G(b)(i)
of the Code.  For purposes of this provision, present value shall be determined
in accordance with Section 280G(d)(4) of the Code.  Notwithstanding the
preceding portions of this paragraph, Executive shall receive whichever of the
following results in the largest after tax amount: i) the Reduced Amount, or ii)
the sum of Payments and such Gross Up Payment as may be attributable to them. 
 
Any determinations with respect to the amount of any Reduced Amount and the
Payments that are to be reduced hereunder shall be made by the Company.  If
Executive disagrees with the Company’s determination pursuant to this paragraph,
Executive and Company shall mutually designate a nationally certified public
accounting firm to determine the proper amount payable pursuant to this
paragraph.
 
The decision as to which Payments are to be reduced shall be made (A) only from
Payments that reasonably may be characterized as “parachute payments” under
Section 280G of the Code; (B) first from Payments that are required to be made
in cash, (C) first
 

 
11

--------------------------------------------------------------------------------

 
 


with respect to any amounts that are not payable pursuant to a “nonqualified
deferred compensation plan” subject to Section 409A of the Code, until those
payments have been reduced to zero, and (D) in reverse chronological order, to
the extent that any Payments subject to reduction are made over time (e.g., in
installments).  In no event, however, shall any Payments be reduced if and to
the extent such reduction would cause a violation of Section 409A of the Code or
other applicable law.
 
(f)           Severance Payments. The parties acknowledge and agree that except
for the amounts payable to the Executive under Sections 6, 9(d), 9(e) and 23
(the “Severance Payments”) or any applicable benefit plan, such Severance
Payments shall be in lieu of all other claims that the Executive may make by
reason of any such termination of her employment, it being understood and agreed
that Section 10 (Indemnification) shall survive expiration of this Agreement,
and that, as a condition to receiving the Severance Payments, the Executive
shall execute a release of claims substantially in the form of the releases
attached hereto as Exhibit A. Within two business days of the Date of
Termination, the Employer shall deliver to the Executive the form of release of
claims for the Executive to execute. The Executive will forfeit all rights to
the Severance Payment if the Executive fails to execute and deliver the release
within thirty (30) days of delivery of the release to the Executive.  The
Severance Payments shall be paid in a single lump sum within three business days
following the expiration of the revocation period without the release being
revoked.
 
(g)           Section 409A.  To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and preserve to the maximum extent possible the original intent and economic
benefit to the Executive and the Company, and the parties shall promptly execute
any amendment reasonably necessary to implement this Section 9(h).  To the
extent possible, each provision of this Agreement shall be interpreted and
applied in a manner so as not to result in any 409A Penalty being applied to
Executive.
 
(i)           For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
each severance payment and COBRA continuation reimbursement shall be treated as
a right to receive a series of separate and distinct payments.
 
(ii)         The Executive will be deemed to have a Date of Termination for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Code Section 409A.
 
(iii)           Notwithstanding any other provision of this Agreement to the
contrary, if at the time of the Executive’s separation from service, (i) the
Executive is a specified employee (within the meaning of Section 409A and using
the identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from
 

 
12

--------------------------------------------------------------------------------

 

service to the Executive constitutes deferred compensation (within the meaning
of Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (“the Delay Period”), then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first business day after such six-month period (or upon the
Executive’s death, if earlier), together with interest for the period of delay,
compounded annually, equal to the prime rate (as published in the Wall Street
Journal) in effect as of the dates the payments should otherwise have been
provided.   To the extent that any benefits to be provided during the Delay
Period is considered deferred compensation under Code Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Code Section 409A, the Executive shall pay the cost of such benefit
during the Delay Period, and the Company shall reimburse the Executive, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to the Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.
 
(iv)           (A) Any amount that the Executive is entitled to be reimbursed
under this Agreement will be reimbursed to the Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (B) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
 
(v)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
 
10.           Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Employer. During the Employment
 

 
13

--------------------------------------------------------------------------------

 

Period and thereafter, the Employer also shall provide the Executive with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its directors and other executive
officers. If the Executive or Employer has any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which the Executive may request indemnity under this
provision, party having such knowledge will give the other party prompt written
notice thereof. The Employer shall be entitled to assume the defense of any such
proceeding and the Executive will use all reasonable efforts to cooperate with
such defense.
 
11.           Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
 
(i)           If to the Employer:
Cosi, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois 60015
Attention:


(ii)           If to the Executive:
___________________________
Address last shown on the Employer’s Records
 
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
12.           Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.
 
13.           Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.
 
14.           Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 6, 7, 9, 10, 11, 12, 13, 15, 16, 17, 19,
20, 22 and 24 hereof and this Section 14 shall survive the termination of
employment of the Executive. In
 

 
14

--------------------------------------------------------------------------------

 

addition, all obligations of the Employer to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth
herein.
 
15.           Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
 
16.           Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
 
17.           Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
 
18.           Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
 
19.           Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Illinois (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
 
20.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
 
21.           Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
 

 
15

--------------------------------------------------------------------------------

 

22.           Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
 
23.           Attorney’s Fees.  Company shall pay for Executive’s legal fees in
connection with this Agreement in an amount not to exceed $10,000.00.
 
24.           Definitions.
 
“Accrued Benefits” means (i) any amounts or benefits owing to the Executive or
to the Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (ii) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the Date of Termination and which
are reimbursable in accordance with Section 6; and (iii) any other benefits or
amounts due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer.
 
“Cause” shall mean the following (i) the Executive’s conviction of, or plea of
nolo contendere to, a felony (other than in connection with a traffic violation)
under any state or federal law; (ii) the Executive’s continued failure to
perform her job functions hereunder or carry out a lawful directive from the
Board; (iii) an act of fraud or willful and material misconduct by the
Executive; (iv) a material breach of Section 4 or Section 7(d)(i)(B) or (C);
(v) the hiring of any person who was an employee of the Employer within 180 days
prior to such hiring, other than to perform services for the benefit of the
Employer; or (vi) the commission of an act involving moral turpitude which has a
material adverse effect on the reputation of the Company. Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless as to clause (ii) of this paragraph, she is given 20 days to
cure the neglect or conduct that is the basis of such claim.
 
“Change in Control” means the occurrence of one or more of the following events:
(i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 14(d)(d) of the Act) is or becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Act) of more than 50% of
the voting Stock of the Employer; (ii) the majority of the Board of Directors of
the Employer (the “Board”) consists of individuals other than Incumbent
Directors, which term means the members of the Board on the Effective Date;
provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; (iii) the Employer transfers all or substantially all of its
assets or business (unless the shareholders of the Employer immediately prior to
such transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Employer, all of the
Voting Stock or other ownership
 

 
16

--------------------------------------------------------------------------------

 

interests of the entity or entities, if any, that succeed to the business of the
Employer); or (iv) any merger, reorganization, consolidation or similar
transaction unless, immediately after consummation of such transaction, the
shareholders of the Employer immediately prior to the transaction hold, directly
or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company). Under no circumstances, and in no event shall any capital infusion
effectuated by the Employer, duly authorized by its Board of
Directors (including without limitation transactions in the public or private
equity markets) constitute a “Change In Control” within the meaning of this
Agreement regardless whether thereafter any “person” (as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended
(the “Act”)) or “group” (as such term is used in Section 14(d)(d) of the Act) is
or becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Act) of more than 50% of the voting Stock of the Employer or that,
immediately after consummation of such transaction, the shareholders of the
Employer immediately prior to the transaction do not hold, directly or
indirectly, more than 50% of the Voting Stock of the Employer or the Employer’s
ultimate parent company if the Employer is a subsidiary of another corporation
(there being excluded from the number of shares held by such shareholders, but
not from the Voting Stock of the combined company, any shares received by
Affiliates of such other company in exchange for stock of such other company).
 For purposes of this Change in Control definition, the “Employer” shall include
any entity that succeeds to all or substantially all of the business of the
Employer and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.  Notwithstanding the
foregoing, for purposes of the payment of any moneys deemed deferred
compensation under Code Section 409A, an event shall not be considered to be a
Change in Control hereunder unless such event is also a “change in ownership,” a
“change in effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Code Section 409A.
 
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.
 
“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase “client or
customer” is defined in Section 7(d)(i) hereof), in each case, received by the
Executive in the course of her employment by the Employer or in connection with
her duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior
 

 
17

--------------------------------------------------------------------------------

 

to her employment by the Employer, shall not be considered Company Confidential
Information.
 
“Competes With” or “Competitive” refers to an entity which as part of its
business operates franchise fast casual bakery café concept restaurants and
where one of such restaurants (either franchised or owned) is within three (3)
miles of a circular area of three (3) miles radius in which are located ten (10)
or more restaurants owned or franchised by the Company.
 
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Employer pursuant to Section 8(a)(ii)(B) or by
the Executive pursuant to Section 8(a)(iii), the date specified in the Notice of
Termination; or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 8(a), the date on which Notice
of Termination is given.
 
“Extended Term” shall have the meaning set forth in Section 2.
 
“Good Reason” means, unless agreed to in writing by Executive (i) a material
reduction in Executive’s Base Salary; (ii) a material reduction in Executive’s
authority, responsibilities or duties; or (iii) any material breach of the terms
of this Agreement which, as to (i), (ii), and/or (iii) is not cured within
thirty (30) days after the Executive’s delivery of a written notice of such to
Employer, provided that in order for there to be Good Reason, Executive must
terminate her employment with the Employer within thirty (30) days following
expiration of the thirty (30) day cure period.  It shall not be Good Reason if
the shareholders of the Company do not elect or reelect Executive to the
Company’s Board of Directors.
 
“Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
 

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.
 
 

  COSI INC.                
 
By:
 /s/ Mark S. Demilio       Name: Mark S. Demilio       Title:  Chairman of the
Board                     EXECUTIVE                       /s/ Carin Stutz    
Carin Stutz    

 
 
 
 

 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
 
General Release of Claims If Executive
Is 40 Years-Old or Older on the Date of Execution
 
Consistent with Section 9(f) of the Employment Agreement dated December __, 2011
between me and Cosi, Inc. (the “Employment Agreement”) and in consideration for
and contingent upon my receipt of the Severance Payments set forth in Section 9
of the Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge Cosi and its affiliated entities, as well as their predecessors,
successors, assigns, and their current or former directors, officers, partners,
agents, employees, attorneys, and administrators from all suits, causes of
action, and/or claims, demands or entitlements of any nature whatsoever, whether
known, unknown, or unforeseen, which I have or may have against any of them
arising out of or in connection with my employment by Cosi, the Employment
Agreement, the termination of my employment with Cosi, or any event,
transaction, or matter occurring or existing on or before the date of my signing
of this General Release, except that I am not releasing any claims to vested
benefits under ERISA, any other right to indemnification that I may otherwise
have, or any claims arising after the date of my signing this General Release. I
agree not to file or otherwise institute any claim, demand or lawsuit seeking
damages or other relief and not to otherwise assert any claims, demands or
entitlements that are lawfully released herein. I further hereby irrevocably and
unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against Cosi or the other persons
released herein and that I will indemnify and hold them harmless from all
liabilities, claims, demands, costs, expenses and/or attorneys’ fees incurred as
a result of any such claims, demands or lawsuits.
 
This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages including as to amount, manner, method or
frequency of payment), claims concerning recruitment, hiring, termination,
salary rate, severance pay, stock options, wages or benefits due, sick leave,
holiday pay, vacation pay, life insurance, group medical insurance, any other
fringe benefits, worker’s compensation, termination, employment status, libel,
slander, defamation, intentional or negligent misrepresentation and/or
infliction of emotional distress, together with any and all tort, contract, or
other claims which might have been asserted by me or on my behalf in any suit,
charge of discrimination, or claim against Cosi or the persons released herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by Cosi to discuss
fully the terms of this General Release with legal counsel of my own choosing.
Moreover, for a period of seven (7) days following my execution of this General
Release, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over. If I elect to
revoke this General Release within this seven-day period, I must inform Cosi by
delivering a written notice of revocation to
­______________________________________________________________, no later than
11:59 p.m. on the seventh calendar day after I sign this General Release. I
understand that, if I elect to exercise this revocation right, this General
Release shall be voided in its entirety at the election of Cosi and Cosi shall
be relieved of all obligations to make the Severance Payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.
 

             
AGREED:
                                     
 
 
Date

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
